OPINION — AG — ** INDIGENT — COURT APPOINTED ATTORNEY — FEES ** WE DULY RECEIVED YOUR LETTER . . . LEGISLATURE AMENDING 22 O.S. 1271 [22-1271] BY INCREASING THE MAXIMUM AMOUNT WHICH MAY BE ALLOWED TO AN ATTORNEY APPOINTED TO REPRESENT A PAUPER DEFENDANT FROM $25.00 TO $100.00. YOU STATE THAT A QUESTION HAS ARISEN AS TO WHETHER SUCH COMPENSATION SHOULD BE PAID FROM THE COURT FUND OR FROM THE GENERAL FUND OF THE COUNTY ? — COURT FUND (COUNTY COMMISSIONERS) CITE: 62 O.S. 323 [62-323], 22 O.S. 1271 [22-1271] (SAM H. LATTIMORE)